                         Case 20-10343-LSS                 Doc 596         Filed 05/11/20           Page 1 of 4

                                 IN THE UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF DELAWARE


    In re:                                                                                Chapter 11

    BOY SCOUTS OF AMERICA AND                                                             Case No. 20-10343 (LSS)
    DELAWARE BSA, LLC.1

                                        Debtors.                                          (Jointly Administered)


                                                   AFFIDAVIT OF SERVICE

       I, Colin Linebaugh, depose and say that I am employed by Omni Agent Solutions (“Omni”), the
claims and noticing agent for the Debtors in the above-captioned chapter 11 cases.

       On May 5, 2020, at my direction and under my supervision, employees of Omni Agent Solutions
caused true and correct copies of the following documents to be served by the method set forth on the
OCP Notice Parties Service List attached hereto as Exhibit A:

         Declaration of Kurt Wihl on Behalf of Ordinary Course Professional Keleher & McLeod,
          P.A. [Docket No. 566].

         Declaration of Stuart P. Miller on Behalf of Ordinary Course Professional Mitchell,
          Williams, Selig, Gates & Woodyard, P.L.L.C. [Docket No. 567].

         Declaration of Garth J. Unke on Behalf of Ordinary Course Professional, Stich, Angell,
          Kreidler & Unke, P.A. [Docket No. 568].

         Declaration of Adrian L. Lavarias on Behalf of Ordinary Course Professional Bays Lung
          Rose & Holma [Docket No. 569].




1
 The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification number, are as follows:
Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing address is 1325 West Walnut Hill Lane, Irving, Texas
75038.
Case 20-10343-LSS   Doc 596   Filed 05/11/20   Page 2 of 4
Case 20-10343-LSS   Doc 596   Filed 05/11/20   Page 3 of 4

                    EXHIBIT A
                                                              Case 20-10343-LSS              Doc 596            Filed 05/11/20   Page 4 of 4

                                                                                                     Exhibit A
                                                                                           OCP Notice Parties Service List
                                                                                             Served as set forth below

Description                                      Name                                      Address                               Fax          Email                                    Method of Service
Notice of Appearance/Request for Notices         Kramer Levin Naftalis & Frankel LLP       Attn: Thomas Moers Mayer              212-715-8000 tmayer@kramerlevin.com                   Email
Counsel to the Official Committee of Unsecured                                             Attn: Rachel Ringer                                rringer@kramerlevin.com
Creditors                                                                                  Attn: David E. Blabey Jr.                          dblabey@kramerlevin.com
                                                                                           Attn: Jennifer R. Sharret                          jsharret@kramerlevin.com
                                                                                           Attn: Megan M. Wasson                              mwasson@kramerlevin.com
                                                                                           177 Ave of the Americas
                                                                                           New York, NY 10036
Notice of Appearance/Request for Notices         Norton Rose Fulbright Us LLP              Attn: Louis R. Strubeck, Jr           214-855-8200 louis.strubeck@nortonrosefulbright.com   Email
Counsel for JPMorgan Chase Bank, National                                                  Attn: Kristian W. Gluck                            kristian.gluck@nortonrosefulbright.com
Association                                                                                Attn: Ryan E. Manns                                ryan.manns@nortonrosefulbright.com
                                                                                           2200 Ross Avenue, Suite 3600
                                                                                           Dallas, TX 75201-7933
Core Parties                                     Office of the United States Trustee       Attn: David L. Buchbinder             302-573-6497 david.l.buchbinder@usdoj.gov             Email
Office of the United States Trustee                                                        Attn: Hannah Mufson McCollum                       hannah.mccollum@usdoj.gov                First Class Mail
                                                                                           844 King St, Suite 2207
                                                                                           Lockbox 35
                                                                                           Wilmington, DE 19801
Notice of Appearance/Request for Notices         Pachulski Stang Ziehl & Jones LLP         Attn: James I. Stang                  302-652-4400 jstang@pszjlaw.com                       Email
Counsel to the Tort Claimants' Committee                                                   10100 Santa Monica Blvd, 13th Fl
                                                                                           Los Angeles, CA 90067-4003
Notice of Appearance/Request for Notices         Pachulski Stang Ziehl & Jones LLP         Attn: Robert Orgel                    302-652-4400 rorgel@pszjlaw.com                       Email
Counsel to the Tort Claimants' Committee                                                   Attn: James O'Neill                                joneill@pszjlaw.com
                                                                                           Attn: John Lucas                                   jlucas@pszjlaw.com
                                                                                           Attn: Ilan Scharf                                  ischarf@pszjlaw.com
                                                                                           919 N Market St.,17th Floor
                                                                                           P.O. Box 8705
                                                                                           Wilmington, DE 19899-8705
Bonds                                            The County Commission Of Fayette County   c/o Steptoe & Johnson Pllc                                                                  First Class Mail
                                                                                           Attn: John Stump, Esq.
                                                                                           Chase Tower - Eighth Fl
                                                                                           707 Virginia St E.
                                                                                           Charleston, WV 25301
Core Parties                                     Young Conaway Stargatt & Taylor           Attn: James L. Patton, Jr             302-576-3325 jpatton@ycst.com                         Email
Counsel to Prepetition Future Claimants’                                                   Attn: Robert Brady                                 rbrady@ycst.com                          First Class Mail
Representative                                                                             Attn: Edwin Harron                                 eharron@ycst.com
                                                                                           Rodney Square
                                                                                           1000 N King St
                                                                                           Wilmington, DE 19801




In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20-10343                                                                                     Page 1 of 1
